Citation Nr: 1021378	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  99-09 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from November 1944 to May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

The Veteran appeared before a personal hearing before the RO 
in November 1998.  A hearing transcript is of record.  

In June 2004, November 2005, and July 2007, the appeal was 
remanded to obtain additional development.  Unfortunately, 
the appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Inasmuch as the Board sincerely regrets another remand of 
this matter, the development directed by the Board in its 
last remand was not accomplished.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the June 2004, November 2005 and July 2007 Remands, the RO 
was instructed to obtain medical records from VA treatment 
centers in New York and New Jersey.  Although the RO 
submitted a request to the New York VA center and received a 
negative response in August 2008, the RO did not submit 
requests to the VA treatment centers in New Jersey.  

The Veteran asserts he received ten years of ambulatory care 
at VA facilities in East Orange, New Jersey and Newark, New 
Jersey.  See December 2005 VA Form 21-4138.  As stated in the 
July 2007 Remand, VA regulations, specifically 38 C.F.R. 
§ 3.159(c)(2), require that VA make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, including VA medical facilities.  VA 
will end its efforts only if it concludes that further 
efforts would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  
38 C.F.R. § 3.159(c)(2) (2006).  

The RO has failed to act on the Board's instructions to 
attempt to obtain these records.  The continued delay is 
regrettable; however, another remand is required so that all 
relevant records can be obtained for the Veteran's claims.  
See Stegall v. West, 11 Vet. App. 268 (1998).  
 
Additionally, the Board notes that the RO attempted to 
retrieve records from "Caffee Barrack" in Hawaii in 
February 2009.  However, the Veteran has indicated that he 
was at Schofield Barracks, Hawaii, when he hurt his back.  
See August 2008 VA Form 21-4138.  An attempt should be made 
to obtain any records from the Veteran's time at Schofield 
Barracks in Hawaii. 

Furthermore, the Board finds that the Veteran should be 
afforded VA examinations and nexus opinions should be 
obtained pertaining to the Veteran's back disorder and 
psychiatric disorder.  In rendering these opinions, the 
examiner should consider the Veteran's statements regarding 
the incurrence of the disabilities, in addition to his 
statements regarding the continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not comment on the 
Veteran's report of in-service injury and instead relied on 
the absence of evidence in the service treatment records to 
provide a negative opinion).  The Veteran asserts that 
during service, after he received a spinal tap test he fell 
down a flight of stairs and sustained a back injury.  The 
Veteran also asserts that at approximately the same time, he 
suffered from a nervous condition.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any records of back 
treatment from Schofield Barracks in 
Hawaii in 1945.  If additional 
information is needed from the Veteran 
to assist in obtaining these records, 
the Veteran must be notified.

2.  Ensure that VA has met its duty to 
assist the Veteran in obtaining all 
relevant post-service VA treatment 
records, including, but not limited to, 
all relevant records from VA treatment 
facilities in East Orange, New Jersey, 
and Newark, New Jersey.  

Instruct the VAMC to complete a 
thorough search, including archives, 
and that if no records are located, a 
negative response is necessary, from 
both the East Orange and Newark 
Centers, stating that all records, 
including archives, were searched.

3.  After completion of the above, even 
if no additional records are located, 
obtain a nexus opinion pertaining to 
the Veteran's back disorder.  If 
necessary, afford the Veteran a VA 
examination for his back disorder.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the account of 
the Veteran's back injury of falling 
down the stairs after receiving a 
spinal tap.  The examiner should 
comment regarding the following 
question:  

If the Veteran's account of having 
sustained a back injury in service were 
to be accepted, is it at least as 
likely as not (at least a 50 percent 
probability) that any currently found 
back disorder is causally or 
etiologically related to that injury.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding the injury during 
service.  The examiner must not rely on 
the absence of evidence in the service 
treatment records to provide a negative 
opinion.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

4.  After completion of the above, even 
if no additional records are located, 
obtain a nexus opinion pertaining to 
the Veteran's psychiatric disorder.  If 
necessary, afford the Veteran a VA 
examination for his acquired 
psychiatric disorder.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
account of the onset of symptoms.  The 
examiner should comment regarding the 
following question:  

If the Veteran's account of having 
psychiatric symptoms in service were to 
be accepted, is it at least as likely 
as not (at least a 50 percent 
probability) that any currently found 
psychiatric disorder is causally or 
etiologically related service.

In rendering this opinion, the examiner 
should consider the Veteran's 
statements regarding onset of symptoms 
during service.  The examiner must not 
rely on the absence of evidence in the 
service treatment records to provide a 
negative opinion.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

5.  The AMC should review the expanded 
record, and determine if the benefits 
sought can be granted.  If the issues 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond. 

6.  The AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



